Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 3-6 are pending. Claims 1 and 6 have been amended. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings 
Paragraphs [0034]-[0035] of the originally filed disclosure does not seem to commensurate with the depiction seen in Figures 3-4. The specification describes the bottom portion rib as “bottom’ yet the rib appears to be aligned above the bottom of the cooler 13 (i.e., the bottom portion rib is not along the bottom).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (JP 08258555 A).
Regarding Claim 1: Kawai teaches a vehicular air-conditioning unit (1) that performs an air conditioning of a vehicle compartment (paragraph [0001]), the vehicular air-conditioning unit (1) comprising: a cooler (4) configured to cool air blown into the vehicle compartment (paragraph [0013]); and an air-conditioning case (2) having a cooler accommodation portion (area within case 2) defining a cooler accommodation space (interior of case 2) in which the cooler (4) is accommodated (see Figures), and a downstream portion (area beyond 4 into area A towards 2b) defining a downstream space (area leading into outlet 2b) into which air having passed through the cooler (4) flows (paragraph [0013]), wherein the cooler accommodation portion (area within case 2) includes an accommodation bottom portion (panels of 2 that has chamber B) constituting a bottom portion of the cooler accommodation portion (bottom panels of 2) and defining a bottom portion space (area before inclined panel 6a and above 6) that is a part of the cooler accommodation space (interior of case 2), a direction along which a lower surface of the cooler (4) extends is defined as a longitudinal direction (see Figures 1-3) of the lower surface of the cooler (4), the longitudinal direction being perpendicular to a flow direction of the air (see Figures 1-3) passing through the cooler (4), the accommodation bottom portion (bottom panels 2) includes a drainage hole (2c) through which condensed water from the cooler (4) entering the bottom portion space (area by 6a; area before inclined panel 6a and above 6) is drained (via port hole 6a and 2c), the drainage hole (2c) being located closer to one end of the accommodation bottom portion (see Figure 1) than to another end of the accommodation bottom portion (bottom 
Regarding Claim 3: Kawai further teaches wherein the communication slit (6a port hole) has a communication slit lower end (into 6 panel to 2c), and the communication slit lower end is located above and away from the bottom surface of the accommodation bottom portion (panels of 2, see Figure 1).
Regarding Claim 4: Kawai further teaches wherein the air-conditioning case (2) includes a water storage portion (area for B) aligned with the downstream portion (airflow that leads into outlet 2b) in the longitudinal direction (see Figure 3), and the water storage portion defines a water storage space (area B) separated from the downstream space (area that leads into 2b) and communicating with the bottom portion 
Regarding Claim 6: Kawai further teaches wherein the drainage hole (2c) is open at a lowest part of the bottom surface of the accommodation bottom portion (panels of 2, see Figure 1), and the lowest part is located between the one end (panels 2) and the communication slit (6a port hole) in the longitudinal direction (see Figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2006/0053818 A1) in view of Ueno (US 2016/0114648 A1).
Regarding Claim 1: Yoshida teaches a vehicular air-conditioning unit (title) that performs an air conditioning of a vehicle compartment (100 in vehicle, paragraph [0022], lines 1-8), the vehicular air-conditioning unit (100) comprising: a cooler (131) configured to cool air blown into the vehicle compartment (paragraph [0022], lines 1-8); and an air-conditioning case (111) having a cooler accommodation portion (panels of 112) defining a cooler accommodation space in which the cooler is accommodated (see Figures 3-5 and 7), and a downstream portion (see area passing 131 and right side of 140, 140a, 140b) defining a downstream space into which air having passed through the cooler flows (see air arrows), wherein the cooler accommodation portion (panels of 112) includes an accommodation bottom portion constituting a bottom portion of the cooler accommodation portion (see slopes of 112 in Figures 3-5 and 7) and defining a bottom portion space (see slopes of 112 in Figures 3-5 and 7) that is a part of the cooler accommodation space (bottom wall of 112),
a direction along which a lower surface of the cooler (131) extends is defined as a longitudinal direction of the lower surface of the cooler (see Figures 3-5 and 7), the longitudinal direction being perpendicular to a flow direction of the air (see air arrows) passing through the cooler (131),
the accommodation bottom portion includes a drainage hole (holes 115, 115c in see Figures 3-5 and 7) through which condensed water from the cooler entering the 
the accommodation bottom portion (see slopes of 112 in Figures 3-5 and 7 Figure 3) includes a bottom surface defining a lower part of the bottom portion space (see panels of 112 in see Figures 3-5 and 7),
at least a part of the bottom surface is inclined (see sloped surfaces of 112 in see Figures 3-5 and 7) with respect to a horizontal line to collect the condensed water entering the bottom portion space to the drainage hole (see slopes of 112).
Yoshida teaches a partition wall (140a) on the downstream side of the cooler (see Figure 3). 
Yoshida fails to teach the air-conditioning case includes a bottom portion rib separating the bottom portion space and the downstream space from each other, the bottom portion rib includes a communication slit through which the bottom portion space and the downstream space communicate with each other, and the communication slit is closer to the one end than to the other end in the longitudinal direction.
Ueno teaches an air-conditioning case includes a bottom portion rib (17) separating a bottom portion space (area housing 31) and a space (area within 32 having 18) from each other (17 is a wall), the bottom portion rib (17) includes a communication slit (17a) through which the bottom portion space (area housing 31) and the space (area within 32 having 18) communicate with each other (via 17a where water 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air-conditioning case includes a bottom portion rib separating the bottom portion space and the downstream space from each other, the bottom portion rib includes a communication slit through which the bottom portion space and the downstream space communicate with each other, and the communication slit is closer to the one end than to the other end in the longitudinal direction to the structure of Yoshida modified supra as taught by Ueno in order to advantageously provide the bottom portion rib on the downstream side of the evaporator to serve as a support wall to the evaporator and to also have slits/notches to guide water towards the drain for removal (see Ueno paragraph [0026], lines 6-12). 
Regarding Claim 3: Yoshida modified supra teaches wherein the communication slit (17a of Ueno) has a communication slit lower end (17a near case wall as taught by Ueno in Figure 1), and the communication slit lower end (17a near case wall as taught by Ueno in Figure 1) is located above and away from the bottom surface of the accommodation bottom portion (17a near case wall as taught by Ueno in Figure 1 applied to slopes 112 Figures 3-5 and 7 of Yoshida).
Regarding Claim 4: Yoshida teaches wherein the air-conditioning case (111) includes a water storage portion (space into 115 and under 115a see Figure 3) aligned with the downstream portion in the longitudinal direction (see area passing 131 and right side of 140, 140a, 140b), and the water storage portion defines a water storage space (space inside 115b) separated from the downstream space (see area passing 131 and 
Regarding Claim 5: Yoshida modified supra further teaches wherein the air-conditioning case (111 of Yoshida) includes a water storage portion aligned with the downstream portion in the longitudinal direction (see area passing 131 and right side of 140, 140a, 140b of Yoshida), the water storage portion defines a water storage space separated from the downstream space and communicating with the bottom portion space (see Figure 3 of Yoshida) through a water storage portion communication groove (groove formed by 115a of Yoshida) having a slit shape (see Figure 3 of Yoshida), and a lower end of the water storage communication groove (115a of Yoshida) is located below the communication slit lower end (113 end, see Figure 1 of Ueno).
Regarding Claim 6: Yoshida modified supra teaches wherein the drainage hole (115c of Yoshida) is open at a lowest part of the bottom surface of the accommodation bottom portion (see slopes of 112 in Figures 3-5 and 7 of Yoshida), and the lowest part is located between the one end and the communication slit (17a of Ueno) in the longitudinal direction (see Figure 3 of Yoshida).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (6,070,425).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763